DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first control circuit having a first node to be connected to a photodiode that performs avalanches multiplication” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is believed by inserting “to be” in line 3 of the claims 24 and 34, the amended claim 24 and newly added claim 34, filed on 1/14/2022 changes the scope of the claim 24 and resulted in claim 34 not supported by the original disclosure.  Claims 24 and 34 now appears to claim the first control circuit being connected to photodiode.  That is, without further clarification in the original disclosure, the term “to be connected” appears to imply some unknown mechanism in place to establishing the connection consistently present.  For at this reason, it is believed that the newly amended claim 24 is not supported in the original disclosure and the rejection under this section is proper.
The newly added claims 25 and 34 appears to expand beyond the scope of the original disclosure by claiming a transistor being the first control circuit.  As one of ordinary skill in the art recognizes PMOS is a type of transistor in the markets today, the original disclosure only teaches the use of PMOS in its invention but does not teach the various types of transistor as an equivalent substitute.   That is, by specifying in the newly added claims that the control circuit is a transistor, it is believed applicant seeks patent projection beyond what is taught in the original disclosure (a PMOS transistor).   For at this reason, claims 25 and 34 are rejected under this section.
Claims 26-33 are rejected because they depend upon claim 25.  
Claims 24-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4 and 7 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxter (US Patent 9316735).
Regarding claim 4, Baxter teaches (Figs. 1 and 2) a photoelectric conversion apparatus comprising: a photodiode (210) configured to perform avalanche multiplication; a generation circuit (quench circuit) configured to generate a control signal; a first control circuit (Vexcess and Mquench) connected to the photodiode and configured to be controlled by the control signal to be in a standby state where a node connected to the photodiode floats and in a recharging state for returning the node to a predetermined electric potential; and a second control circuit, wherein the second control circuit (202 and 204) includes a logic circuit (202) connected to the generation circuit and the photodiode, and a counter (204) connected to the logic circuit.
Claim 7 is rejected because it does not appear to further strut ally limit claim 4, in which claim 7 depends upon.  
Allowable Subject Matter
Claims 1-3, 5, 6, 8, 10, 12, 14, 16, 18, 20 and 22 are allowed.
Claims 9, 11, 13, 15, 17, 19, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        

TK